Name: COMMISSION REGULATION (EC) No 1246/96 of 28 June 1996 on the issuing of export licences for fruit and vegetables with advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international trade;  trade policy
 Date Published: nan

 29 . 6. 96 I EN Official Journal of the European Communities No L 161 /121 COMMISSION REGULATION (EC) No 1246/96 of 28 June 1996 on the issuing of export licences for fruit and vegetables with advance fixing of the refund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1955 on implementing rules for export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 2702/95 (2), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1121 /96 (3) specifies the quantities which may be covered by applica ­ tions submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted; Whereas, in view of the information available to the Commission as of today, the quantities of 4 665 tonnes of tomatoes, 1 455 tonnes of oranges, 9 409 tonnes of lemons, 16 049 tonnes of grapes, 6 147 tonnes of apples and 5 876 tonnes of peaches and nectarines in Annex I to Regulation (EC) No 1121 /96, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1488/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications submitted since 24 June 1996; whereas a reducing factor should, accordingly, be applied to the quantities of tomatoes, oranges, lemons, grapes, apples and peaches and nectarines applied for on 24 June 1996, and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, HAS ADOPTED THIS REGULATION: Article 1 Export licences with advance fixing of the refund for tomatoes, oranges, lemons, grapes, apples and peaches and nectarines for which applications are submitted on 24 June 1996 pursuant .to Article 1 of Regulation (EC) No 1121 /96 shall be issued for 5,61%, 2,78% , 1,51% , 2,91 % , 1,66 % and 1,81 % respectively of the quantities applied for tomatoes, oranges, lemons, grapes, apples and peaches and nectarines. Applications for export licences with advance fixing of the refund for the above products submitted after 24 June 1996 and before 24 September 1996 shall be rejected. Article 2 Regulation (EC) No 1181 /96 is hereby repealed. Article 3 This Regulation shall enter into force on 29 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 29. 6. 1995, p. 68 . (2) OJ No L 280, 23. 11 . 1995, p. 30. (3) OJ No L 149, 22. 6. 1996, p. 11 .